Exhibit 10.1

FOURTH AMENDMENT

          FOURTH AMENDMENT, dated as of May 1, 2003(this “Fourth Amendment”), to
the Revolving Credit Agreement, dated as of October 7, 1998 (as amended,
supplemented, or otherwise modified from time to time, the “Credit Agreement”),
among INSIGHT COMMUNICATIONS OF CENTRAL OHIO, LLC, a limited liability company
organized under the laws of Delaware (the “Borrower”), the several banks and
other financial institutions or entities from time to time parties to the Credit
Agreement (the “Lenders”), and CANADIAN IMPERIAL BANK OF COMMERCE, as
administrative agent for the Lenders thereunder (in such capacity, the
“Administrative Agent”).

W I T N E S S E T H :

          WHEREAS, the Borrower, the Lenders and the Administrative Agent are
parties to the Credit Agreement; and

          WHEREAS, the Borrower has requested and, upon this Amendment becoming
effective, the Majority Lenders have agreed, that certain provisions of the
Credit Agreement be amended in the manner provided for in this Fourth Amendment.

          NOW, THEREFORE, in consideration of the premises and the mutual
covenants contained herein, the parties agree as follows:

          1.     Definitions.  Unless otherwise defined herein, terms defined in
the Credit Agreement shall have their defined meanings when used herein.

          2.     Amendment to Section 1.1 of the Credit Agreement.  Section 1.1
of the Credit Agreement is hereby amended by adding thereto the following
definition in its appropriate alphabetical order:

 

               ““Insight Midwest Holdings”: Insight Midwest Holdings, LLC, a
limited liability company formed under the laws of Delaware.”

          3.     Amendments to Section 7.1 of the Credit Agreement.  (a) Section
7.1 of the Credit Agreement is hereby amended by deleting the proviso to
paragraph (c) of such Section in its entirety.

          (b)   Section 7.1 of the Credit Agreement is hereby amended by
deleting paragraph (d) of such Section in its entirety.

          4.     Amendment to Section 7.7 of the Credit Agreement.  Section 7.7
of the Credit Agreement is hereby amended by (a) deleting clause (iii) of
paragraph (a) of such Section in its entirety.

          5.     Amendments to Section 8 of the Credit Agreement.  (a) Sections
8(b), (c) and (d) of the Credit Agreement are hereby amended by inserting “or
Insight Midwest Holdings” after the words “Loan Party” in the first lines
thereof.



--------------------------------------------------------------------------------

2

          (b)   Sections 8(e), (f) and (h) are of the Credit Agreement are
hereby amended by inserting “or Insight Midwest Holdings” after each occurrence
of the words “the Borrower or any of its Subsidiaries”.

          6.     Conditions to Effectiveness.  This Fourth Amendment shall be
effective on the conditions that (a) the Administrative Agent shall have
received counterparts hereof, duly executed and delivered by the Borrower and
the Lenders, (b) Insight Midwest Holdings shall have become a party to the
Guarantee and Collateral Agreement as a Guarantor pursuant to documentation
satisfactory to the Administrative Agent and the Administrative Agent shall have
received a satisfactory opinion of counsel with respect to such matters related
thereto as it shall have reasonably requested and (c) no Default or Event of
Default shall have occurred and be continuing on the date hereof after giving
effect to this Fourth Amendment.  The date on which all of the above conditions
are met shall be the date of effectiveness of this Fourth Amendment (the “Fourth
Amendment Effective Date”).

          7.     Representations and Warranties.  In order to induce the Lenders
to enter into this Fourth Amendment, the Borrower hereby represents and warrants
to the Lenders that the representations and warranties of the Borrower and the
other Loan Parties contained in the Loan Documents are true and correct in all
material respects on and as of the Fourth Amendment Effective Date (after giving
effect hereto) as if made on and as of the Fourth Amendment Effective Date
(except where such representations and warranties expressly relate to an earlier
date in which case such representations and warranties were true and correct in
all material respects as of such earlier date); provided that all references to
the “Credit Agreement” in any Loan Document shall be and are deemed to mean the
Credit Agreement as amended hereby.

          8.     Applicable Law and Jurisdiction.  This Fourth Amendment has
been executed and delivered in New York, New York, and the rights and
obligations of the parties hereto shall be governed by, and shall be construed
and enforced in accordance with, the laws of the State of New York.

          9.     Counterparts.  The parties may execute this Fourth Amendment in
counterparts and all such counterparts taken together shall be deemed to
constitute one instrument.  Delivery of an executed counterpart of a signature
page to this Fourth Amendment by facsimile shall be effective as delivery of a
manually executed counterpart of this Fourth Amendment.

          10.     Successors and Assigns.  This Fourth Amendment shall be
binding upon and inure to the benefit of the Borrower and its successors and
assigns, and upon the Administrative Agent and the Lenders and their respective
successors and assigns.  The execution and delivery of this Fourth Amendment by
any Lender prior to the Fourth Amendment Effective Date shall be binding upon
its successors and assigns and shall be effective as to any loans or commitments
assigned to it after such execution and delivery.

          11.     Continuing Effect.  Except as expressly amended hereby, the
Credit Agreement as amended by this Fourth Amendment shall continue to be and
shall remain in full force and effect in accordance with its terms.  This Fourth
Amendment shall not constitute an amendment or waiver of any provision of the
Credit Agreement not expressly referred to herein and shall not be construed as
an amendment, waiver or consent to any action on the part of the



--------------------------------------------------------------------------------

3

Borrower that would require an amendment, waiver or consent of the
Administrative Agent or the Lenders except as expressly stated herein.  Any
reference to the “Credit Agreement” in the Loan Documents or any related
documents shall be deemed to be a reference to the Credit Agreement as amended
by this Fourth Amendment.



--------------------------------------------------------------------------------

          IN WITNESS WHEREOF, the parties have caused this Fourth Amendment to
be executed and delivered by their respective duly authorized officers as of the
day and year first above written.

 

INSIGHT COMMUNICATIONS OF CENTRAL OHIO, LLC

 

 

 

By:

 

 

--------------------------------------------------------------------------------

 

 

 

Name:

 

 

 

Title:

 

 

 

 

CIBC INC., as a Lender

 

 

 

By:

 

 

--------------------------------------------------------------------------------

 

 

 

Name:

 

 

 

Title:

 

 

 

 